293 F.2d 883
Ugo MONACO et al., Appellants,v.Paul H. HOFFMAN et al., Appellees.
No. 16242.
United States Court of Appeals District of Columbia Circuit.
Argued June 8, 1961.
Decided July 6, 1961.

Mr. Harry A. Toulmin, Jr., Washington, D. C., for appellants. Mr. F. E. Drummond, Washington, D. C., also entered an appearance for appellants.
Mr. Edward Seward Stevens, Litchfield, Conn., with whom Mr. Robert I. Dennison, Washington, D. C., was on the brief, for appellees.
Before WILBUR K. MILLER, Chief Judge, and WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Ugo Monaco, one of the appellants, made an invention in Italy and there applied for a patent with respect to it. Later he filed an application for a United States patent thereon. A domestic inventor, Paul Hoffman, made the same invention here and applied for a patent. The Patent Office declared an interference. In the proceedings which followed, the Board of Patent Interferences found Hoffman had conceived the invention and reduced it to practice before Monaco filed his application in Italy. It excluded evidence offered by Monaco that he had conceived the invention in Italy and reduced it to practice there before Hoffman had done so in this country, on the ground that, in an interference proceeding, one who has made his invention in a foreign country may not carry the date of his invention back of his first filing date in the country of origin.


2
Monaco and his assignee appeal from a judgment of the District Court which upheld the Patent Office tribunal. We think the case was correctly decided by District Judge Alexander Holtzoff's opinion, D.C.1960, 189 F.Supp. 474.


3
Affirmed.